PER CURIAM.
Ulrich Francois appeals the denial of his rule 3.850 motion for post-conviction relief. Because the trial court order Francois appeals from is not a final appealable order which denies all of the grounds raised in the motion for post-conviction relief, we dismiss the appeal.
In his motion for post-conviction relief, Francois raised three issues, two of which the trial court disposed of in its order of March 16, 2001. The trial court granted an evidentiary hearing as to the remaining issue. An appeal is premature when a trial court’s order does not dispose of an entire rule 3.850 motion for post-conviction relief. See Libertelli v. State, 775 So.2d 339, 340 (Fla. 2d DCA 2000).
We therefore dismiss the appeal without prejudice to Francois to seek review of the denial of his rule 3.850 motion for post-conviction relief after the trial court disposes of all of the grounds raised in Francois’ motion.